Title: To Benjamin Franklin from Jonathan Nesbitt, 11 January 1782
From: Nesbitt, Jonathan
To: Franklin, Benjamin


Sir!
L’Orient Janry: 11th: 1782
I had the honor to write you a few days past relative to Captn Bell & take the liberty once more to beg your Excellencys attention to what I requested in his favor.—
Mr. Berard, a very Considerable Merchant in this place, who has frequently done business for Gentlemen in America, has this Evening inform’d me, that he found some difficulty in procuring a Commission for Captain Angus. From the best information I can procure the Vessell he is to command is the property of Messrs: Le Caze & Mallet who have been nearly four years Residents of the City of Philadelphia & who have several Vessells, their Property, at present under American Colours. Captn. Angus is a Man that has on all occasions behaved with the utmost bravery & good Conduct, and in my oppinion deserves well of his Country. Besides there is a very Considerable property on board, Shipped for Accot: of some of the most Considerable Merchants in Philadelphia, who will be great sufferers unless your Excellency will be pleas’d to grant Capt Angus’ request.— I have the honor to remain with great respect— Your Excellencys most Obed. & very humble Servt:
Jonatn: Nesbitt
The Honble: B Franklin Esqr—
 
Notation: J. Nesbitt L’orient 11. Janvier 1782.
